FILED
                             NOT FOR PUBLICATION                             JAN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TERRY L. JEFFERSON,                              No. 09-35854

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01726-RSL

  v.
                                                 MEMORANDUM *
SEATTLE PARKS DEPT.,

               Defendant - Appellee.



                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert S. Lasnik, Chief District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Terry L. Jefferson appeals pro se from the district court’s order dismissing

his employment discrimination complaint for failure to serve the summons and

complaint in a timely manner. We have jurisdiction under 28 U.S.C. § 1291. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion. Oyama v. Sheehan (In re Sheehan), 253 F.3d

507, 511 (9th Cir. 2001). We affirm.

      The district court properly dismissed the action without prejudice to refiling

because Jefferson failed properly to serve a summons and complaint on the

defendant even after receiving several extensions of time for effecting service, see

Fed. R. Civ. P. 4(c)(2) & 4(m), or to show good cause for this failure, see In re

Sheehan, 253 F.3d at 512; Townsel v. Cnty of Contra Costa, 820 F.2d 319, 320

(9th Cir. 1987) (ignorance does not constitute good cause).

      The district court did not abuse its discretion in denying Jefferson’s motion

for appointment of counsel because he failed to establish exceptional

circumstances. See Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.

2004) (setting forth standard of review and requirements for appointment of

counsel).

      Jefferson’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    09-35854